Citation Nr: 1207311	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back or spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran submitted a substantive appeal to the Board, requesting to testify at the local RO before a Veterans Law Judge.  The RO scheduled the Veteran for a hearing in February 2007, and the Veteran received notice of the scheduled hearing in January 2007; however, he did not appear, cancel, or reschedule the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).  

The Board remanded the case in August 2008 and December 2010; however, the appeal must be remanded again for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, a review of the record discloses a need for further development prior to final appellate review .

Regarding his claim of a back condition due to service, the Veteran submitted a statement in June 2011 indicating that since his last examination, he continued to seek treatment from his private doctor from January 2009 through January 2011.  In a subsequent December 2011 statement, the Veteran reported that he continued to seek treatment for his back condition from Dr. J.J., his chiropractor, on a weekly basis for the past eight or nine years.  The last private treatment record within the claims file is dated in April 2005.  In this regard, the Board notes that there is no indication that the RO attempted to obtain the aforementioned private treatment records.  

VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  38 C.F.R. § 3.159(c)(1) (2011).  On remand, the AMC/RO should ask the Veteran to identify all of the medical care providers who have treated him for his back condition since April 2005 and request treatment records from Dr. J.J. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his back since May 2003.  Take all appropriate action necessary to obtain any identified records.  Specifically, records dated from April 2005 to the present, from Dr. J.J, that have been identified by the Veteran in his June 2011 and December 2011 statements.  Document any such efforts to obtain these records.  If the records cannot be obtained, a negative response must be indicated in the claims file, and the Veteran must be informed of this fact.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


